Citation Nr: 0108399	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to April 19, 1999, for 
a permanent and total rating for pension purposes, for 
purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1972 to December 
1977, and died on July [redacted], 1999.  The claimant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  A May 1999 RO decision found that the veteran was 
permanently and totally disabled for pension purposes from 
April 19, 1999.

2.  The veteran filed his initial claim for nonservice-
connected pension benefits on April 19, 1999; the veteran did 
not file a claim for retroactive pension benefits during his 
lifetime.


CONCLUSION OF LAW

The criteria for an effective date prior to April 19, 1999, 
for a permanent and total rating for pension purposes, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§ 5121 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (To be codified as amended at 38 U.S.C. §§ 5103A, 
5107; 38 C.F.R. §§ 3.400(b)(1)(ii), 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this regard, the claimant has been 
provided a statement of the case advising her of the evidence 
necessary to substantiate the claim and of the evidence of 
record relating to the claim.  The claimant has been provided 
the opportunity to submit additional argument and evidence.  
Therefore, the Board concludes that the VA has complied with 
the Veterans Claims Assistance Act of 2000 because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.

In March 1984 the veteran submitted a VA claim for 
compensation or pension.  The areas containing questions 
related to information for a pension claim were crossed out; 
thus, indicating that the claim was not for pension.

On April 19, 1999, the veteran's first formal claim for 
pension based upon nonservice-connected permanent and total 
disability was received.  A May 1999 RO decision granted a 
permanent and total disability rating based upon nonservice-
connected disabilities for pension purposes, effective April 
19, 1999, the date the veteran's claim had been received.  
The veteran died on July [redacted], 1999.  

The effective date of an award of disability pension, based 
on claims received on or after October 1, 1984, is the date 
of receipt of claim.  38 C.F.R. § 3.400(b)(1)(ii) (2000).  
If, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  The record does not reflect that 
the veteran ever filed a claim for a retroactive award of 
pension benefits.  Thus, such a claim was not pending at the 
time of the veteran's death.

The claimant argues that the veteran's hospitalization at a 
VA Medical Center at the end of December 1998 warrants an 
award of a permanent and total disability pension based upon 
nonservice-connected disabilities effective on the date of 
the veteran's admission.  Therefore, payment of benefits 
would begin on January 1, 1999, instead of May 1, 1999, in 
accordance with 38 C.F.R. § 3.31 (2000), which provides that 
payment of pension may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective.

The claimant has not argued that the veteran filed a formal 
claim earlier than April 19, 1999.  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his authorized representative, or a member of 
Congress may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155 (2000).  

A review of VA medical records, relating to treatment of the 
veteran from late December 1998 until April 19, 1999, do not 
reflect any intent to apply for a permanent and total 
disability rating for pension purposes. 

Where death occurred on or after December 1, 1962, periodic 
monthly benefits authorized under laws administered by the 
VA, to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement will, 
upon the death of such person, be paid, inter alia, only to 
the extent as may be necessary to reimburse the person who 
bore the expense of last sickness or burial.  38 C.F.R. 
§ 3.1000(a)(4) (2000).

On the basis of the above analysis, there is no evidence that 
the veteran filed a claim for a permanent and total rating 
for pension purposes prior to April 19, 1999, and there is 
evidence that he filed his initial claim for a permanent and 
total disability rating for pension purposes on April 19, 
1999.  Therefore, a preponderance of the evidence reflects 
that the veteran's initial claim for a permanent and total 
rating for pension purposes was filed on April 19, 1999.  
Further, there is no evidence that the veteran filed a claim 
for retroactive pension during his lifetime.  Therefore, such 
a claim was not pending and not a part of the claims file at 
the time of the veteran's death.  Therefore, accrued benefits 
based upon an earlier claim for pension or a claim for 
retroactive pension may not be paid because such claims were 
not pending at the time of the veteran's death.  Accordingly, 
the earliest date that could be assigned for a permanent and 
total disability for pension purposes is April 19, 1999, the 
date of the veteran's claim, and the earliest payment that 
may be made, based on this claim, is May 1, 1999.  38 C.F.R. 
§§ 3.31, 3.400(b), 3.1000(a) (2000).



ORDER

An effective date prior to April 19, 1999, for a permanent 
and total disability rating for pension purposes, for 
purposes of accrued benefits, is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals







